Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-16, 21-27 are allowed. The prior art of record fail to disclose the feature estimated signal strengths of respective signals that have been predicted to have been received from the small cell at respective portions of a grid of a defined signal coverage area corresponding to the candidate location, wherein a number of hyperparameters for the machine learning model have been determined based on a defined accuracy with respect to at least one of the estimated amount of traffic capacity or the estimated signal strengths, as recited in claim 1.
The prior art of record fails to disclose the feature an estimated signal strengths of respective signals that have been predicted to have been received from the small cell at respective portions of a grid of a defined signal coverage area corresponding to the candidate location; and based on a defined accuracy with respect to the estimated amount of traffic capacity, determining, by the system, the number of hyperparameters for the machine learning model, as recited in claim 21.
The prior art of record fails to disclose the feature  an estimated amount of traffic capacity of a small cell of the respective small cells that has been presumed to have been placed at a candidate location of the candidate locations, and estimated signal strengths of respective signals that have been predicted to have been received from the small cell at respective portions of a grid of a defined signal coverage area corresponding to the candidate location, wherein the number of hyperparameters has been determined based on a defined accuracy with respect to the estimated signal strengths, as recited in claim 24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shirani-Mehr et al. (Pub No.: 2020/0318983) and Puthenpura et al. (Pub No.: 2014/0141788).
Shirani-Mehr et al. discloses systems and methods are provided for receiving location data for a first location and a second location and generating a plurality of candidate routes to travel from the first location to the second location, based on the location data, each candidate route comprising a plurality of segments. The systems and methods further generate a safety score for each segment of each candidate route of the plurality of candidate routes, generate a safety score for each candidate route based on safety scores generated for each segment associated with each candidate route, select a best candidate route using the safety score associated with each of the candidate routes, and provide a recommendation for a travel route comprising the best candidate route
Puthenpura et al. discloses dynamic metro cell location planning is provided within the wireless communication coverage area of a macro cell. Metro cell location planning can include obtaining performance parameters associated with the macro cell and evaluating coverage parameters of the macro cell. Metro cell location planning can also include selecting, based on the performance parameters and the coverage parameters, a location within a wireless communication coverage area of the macro cell for placement of the metro cell. The selected location can be conveyed to a user and/or entity for deployment of the metro cells. Metro cells can be used by a carrier to fill a coverage hole and/or to offload capacity hot-spots within the network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/               Primary Examiner, Art Unit 2464